Citation Nr: 0817174	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  02-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
GERD.  In March 2002, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2002, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2002.

In January 2003, the Board undertook additional development 
of the claim on appeal pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran was notified of that 
development by letter of March 2003.  In September 2003, the 
Board remanded this matter to the RO for completion of the 
action requested.  At that time, it was noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  After completing the requested action, the RO issued 
a supplemental SOC (SSOC) in May 2004, reflecting the 
continued denial of the claim.  

In June 2005, the Board again remanded the matter on appeal 
to the RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of service connection for 
GERD (as reflected in the March 2006 SSOC), and returned the 
matter to the Board for further appellate consideration.

In July 2006, the Board denied the veteran's claim for 
service connection for GERD.  In November 2006, the veteran 
filed a motion for reconsideration of the July 2006 Board 
decision.  In July 2007, a Deputy Vice-Chairman of the Board 
denied the veteran's motion for reconsideration under the 
provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 
38 C.F.R. §§ 20.1000, 20.1001 (2007).  

The veteran appealed the July 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Court granted the parties' joint motion 
for remand, vacating the Board's decision, and remanding the 
claim to the Board for further proceedings consistent with 
the joint motion.  

The Board notes that the veteran has been represented by the 
Veterans of Foreign Wars (VFW) during the course of his 
appeal, as reflected in a July 2004 Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22).  In March 2008, VA received a fee agreement and 
Appointment of Individual as Claimant's Representative (VA 
Form 21-22a) naming Sean A. Ravin.  The Board recognizes the 
change in representation.  

As a final preliminary matter, the Board points out that the 
June 2005 decision and remand noted that the veteran had 
submitted correspondence in March 2005 requesting reopening 
of his previously denied claim for service connection for 
hearing loss, and referred this petition to reopen to the RO 
for appropriate action.  As it does not appear that this 
claim has been adjudicated, the claim is, again, referred to 
the RO for appropriate action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent evidence is at least evenly balanced on the 
question of whether the veteran's current GERD is related to 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in veteran's favor, the 
criteria for service connection for GERD are met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for GERD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).   Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

In this case, the veteran claims that he has current GERD 
which is related to service.  Specifically, he asserted in 
his March 2002 NOD that working a 12 hour shift, eating at 
midnight after the shift, and then immediately going to sleep 
in service was not conducive to proper dietary habits and 
formed the basis for his current concerns.  

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a grant of service connection for GERD is warranted.  

Service medical records reflect that the veteran presented in 
July 1970 with complaints of diarrhea.  The service medical 
records are negative for diagnoses of or treatment for GERD.  
Despite the absence of findings of GERD in service, the 
veteran has reported that he had symptoms of reflux in 
service which he treated with over the counter medications.  
The veteran is certainly competent to report his symptoms of 
reflux in service.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91-93 (1995).  

Post-service records of treatment reflect current diagnoses 
of and treatment for GERD.  The issue is, thus, whether the 
veteran's current GERD is related to service.  The claims 
file contains conflicting opinions in response to this 
question. 

In such circumstances, it is the responsibility of the Board 
to assess the credibility and weight to be given to each 
piece of conflicting evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

While records of private treatment from November 1990 to 
January 2004 reflect diagnoses of and treatment for GERD, 
none of these medical records include any comment or opinion 
regarding etiology of current GERD.  

The veteran was afforded a VA examination in January 2001.  
He gave a history of gastroesophageal reflux and described 
current episodes of gastrointestinal (GI) reflux.  The 
pertinent diagnosis was gastroesophageal reflux by history.  
The veteran was scheduled for an upper GI series which was 
performed in February 2001.  The impression was sliding type 
of hiatal hernia with free gastroesophageal reflux, no other 
abnormalities present in the stomach or duodenum.  

The veteran underwent another VA examination in March 2004.  
The examiner reviewed the claims file and service medical 
records prior to examination.  The veteran reported that he 
started to develop symptoms of heartburn while on active 
duty.  He indicated that he worked shifts of 12 hours on, 12 
hours off, and would eat and then go to bed following his 
shift.  The veteran indicated that he believed this pattern 
of eating and going to bed caused the onset of his reflux 
symptoms.  He added that he began to experience burning 
epigastric and substernal pain towards the end of his tour of 
active duty, and that he would take over the counter 
antacids, such as Mylanta, which he could get in the canteen.  
The veteran added that he was not seen in sick call for this 
problem and that, early in his military career, when he did 
not have the kind of hours he had on board ship, he did not 
have a problem with reflux symptoms.  Regarding his symptoms 
after discharge from service, the veteran reported that he 
continued to have problems with reflux symptoms.  The 
examiner noted that a February 1993 video esophagram revealed 
a small hiatus hernia with free gastroesophageal reflux and 
minimal narrowing in the distal esophagus, and that the 
February 2001 VA upper GI series revealed a sliding type of 
hiatus hernia with free gastroesophageal reflux disease.  

Regarding current symptoms, the veteran denied dysphagia, but 
indicated that he had heartburn on a daily basis if he did 
not take his medication, but that, on Prilosec, he did well, 
although he still had occasional heartburn about once every 
two weeks and reflux at nighttime about once a month.  The 
examiner noted that while on active duty, specifically during 
the time when the veteran reported that his reflux symptoms 
began, he was not using aspirin or nonsteroidal anti-
inflammatories on a regular basis, rather, the veteran 
indicated that he perhaps took an APC or aspirin about once 
every two weeks.  

Following examination, the pertinent impressions were GERD 
and esophageal stricture secondary to GERD.  The examiner 
noted that there was no reason to order further GI studies, 
as the veteran had documented reflux disease demonstrated on 
previous X-rays as well as documented esophageal stricture 
secondary thereto.  The examiner commented that, 
historically, the veteran began to have reflux symptoms with 
heartburn while on active duty, but did not seek medical 
attention and, rather, treated himself with over the counter 
products.  The examiner opined that the eat/sleep cycle 
described by the veteran could have aggravated or induced his 
reflux symptoms, as it is common treatment for the condition 
to recommend not eating shortly before recumbency.  However, 
the examiner went on to state that the eat/sleep cycle did 
not cause a problem in the lower esophageal sphincter, which 
ultimately leads to reflux.  He commented that there are a 
variety of potential anatomic abnormalities of the lower 
esophageal sphincter as well as motor abnormalities that may 
contribute to impaired function, however, it was not as 
likely as not that the veteran's service caused these.  The 
examiner added that reflux is more common in white males, and 
that, when one looks at potential causes to induce problems 
with reflux, one looks at medications that would decrease 
lower esophageal pressure, but that the veteran was not on 
any such medications at the time his symptoms began in the 
military.  

Based on the foregoing, the examiner concluded that, if the 
veteran indeed had symptoms in the military, as he reported, 
the pattern of his going to sleep after eating would 
aggravate the reflux condition, however, this pattern was not 
specifically the direct cause of the reflux condition.  

The veteran was afforded another VA examination to evaluate 
GERD in January 2006.  The January 2006 examiner also 
acknowledged review of the claims file.  The veteran again 
gave a history of starting to have problems with esophageal 
reflux in service, and treating himself with Mylanta.  The 
veteran described working 12 hours on/12 hours off, and 
eating at odd hours.  The January 2006 examiner noted the 
February 1993 videoesophagram and the February 2001 upper GI 
series.  The veteran reported that he had been following up 
with a private doctor and that he was treated with Prilosec.  
He added that his symptoms were well controlled with 
medicine.  The veteran denied any current symptoms, although 
he indicated that he still had reflux or regurgitation if he 
did not take any medication.  

On examination there was no evidence or signs or symptoms of 
anemia.  The veteran's nutrition was good and weight was 
stable.  The abdomen was soft, nontender, and nondistended.  
Bowel sounds were positive.  The pertinent diagnosis was GERD 
with hiatal hernia as diagnosed by barium swallow in 2001.  
The examiner opined that the veteran's esophageal reflux was 
as likely as not secondary to his service-connected symptoms 
as it started in the service and he was suffering with the 
same condition since then.  

In February 2006, the January 2006 VA examiner provided an 
addendum to the VA examination by e-mail, stating that the 
veteran had symptoms while he was in the service and 
continued to have the same symptoms even after discharge and 
was diagnosed with hiatal hernia and esophageal reflux after 
specialized testing.  The examiner noted that, though there 
was no service record about the veteran's symptoms and 
treatment, he was self-treating himself with over the counter 
medication and that was helping him.  The examiner concluded 
by opining that, in the absence of service records regarding 
diagnosis and treatment, though the veteran had the symptoms, 
it was at least as likely as not service connected, as in 
formulating a medical diagnosis, the patient's medical 
history is very important, in addition to medical testing.  
The examiner concluded by stating that, in this case, the 
veteran's symptoms which started in service later proved to 
be due to esophageal reflux and hiatal hernia.  

Based on the foregoing, the Board finds that the opinions of 
the March 2004 and January 2006 VA examiners are entitled to 
at least the same probative weight.  Both examiners reviewed 
the claims file and examined the veteran.  The March 2004 
examiner opined that the veteran's pattern of eating and 
sleeping in service may have aggravated the reflux condition, 
if he indeed had symptoms, but that this pattern did not 
cause the reflux condition.  While the March 2004 examiner 
discussed several other possible causes of GERD, including 
anatomic abnormalities and certain medications, the examiner 
did not definitively state that either of these was the cause 
of the veteran's GERD.  By contrast, the January 2006 
examiner specifically opined that the veteran's GERD started 
in service and that he had been suffering with the same 
condition since service.  

Although the opinion of the January 2006 VA examiner appears 
to be based on the veteran's reported history of reflux 
symptoms in service, such reliance only warrants the 
discounting of a medical opinion in certain circumstances, 
such as when the opinion is contradicted by other evidence in 
the record or when the Board rejects the statements of the 
veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
In the February 2006 addendum, the examiner noted that a 
patient's medical history is very important in formulating a 
medical diagnosis.  As noted above, the veteran is competent 
to report symptoms of reflux in service.  There is no medical 
evidence of record which contradicts the veteran's 
description of his symptoms in service.  

Given that the weight of the medical evidence on the question 
of whether the veteran's current GERD started in service is, 
at least, evenly balanced, application of the benefit-of-the-
doubt doctrine requires that this point be resolved in favor 
of the veteran.  Accordingly, service connection for GERD is 
warranted.  


ORDER

Service connection for GERD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


